Filed 8/27/15 P. v. Long CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----


THE PEOPLE,                                                                                  C077914

                   Plaintiff and Respondent,                                    (Super. Ct. Nos. CM040282,
                                                                                        CM040961)
         v.

DAVID EUGENE LONG,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we found an error in the abstract of
judgment that requires correction. Finding no other arguable error that would result in a
disposition more favorable to defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                                                 BACKGROUND
         In February 2014 police officers were sent to a commercial plumbing business to
investigate a burglary. The officers learned that a work truck, along with numerous tools



                                                             1
including a pressure washer and drain snake, were stolen from the business. While
interviewing the victim, the officers learned the truck had been located. Near the
recovered truck, officers spoke to a witness who indicated that he saw defendant David
Eugene Long park the stolen truck and walk to a nearby apartment. Officers arrested
defendant as he was attempting to flee. The victim later identified defendant as a past
employee who knew where the truck was stored and where the spare key could be found.
       The People subsequently charged defendant in Butte County Superior Court case
No. CM040282 (case No. 282) with vehicle theft with two prior car thefts (Veh. Code,
§ 10851, subd. (a); Pen. Code, § 666.5), one count of felony receipt of stolen property
(Pen. Code, § 496, subd. (a)), and one count of misdemeanor receipt of stolen property
(Pen. Code, § 496, subd. (a)). The People also alleged that defendant had served two
prior prison terms.
       On March 29, 2014, law enforcement was sent to investigate a single-car accident.
The officer arrived at the scene of the accident and found a van with its sliding door open.
Inside the van, the officer found defendant’s girlfriend, Rina Asby, under a pile of
blankets. Asby was “severely injured and required immediate emergency care.” A
witness indicated that a white man with thinning hair came to her home, told her there
had been an accident, and asked her to call 911. Asby initially claimed not to know who
was driving the van, but after the officer found methamphetamine and marijuana inside
the van, Asby identified defendant as the driver.
       The officer quickly learned there was an arrest warrant out for defendant for
failing to appear in case No. 282. Defendant was subsequently arrested and the People
charged him in Butte County Superior Court case No. CM040961 (case No. 961) with
leaving the scene of an accident (Veh. Code, § 20001, subd. (a)) and possession of
methamphetamine, a controlled substance (Health & Saf. Code, § 11377, subd. (a)). The
People further alleged that defendant had served three prior prison terms.



                                             2
        In case No. 282, defendant pleaded no contest to stealing a vehicle and admitted
having two prior convictions for the same. (Veh. Code, § 10851, subd. (a); Pen. Code,
§ 666.5.) In case No. 961, defendant pleaded no contest to leaving the scene of an
accident. (Veh. Code, § 20001, subd. (a).) In exchange for defendant’s plea, the People
moved to dismiss the remaining charges and allegations, as well as Butte County
Superior Court case No. CM041275 in its entirety, all with Harvey waivers.1 The trial
court granted the People’s motion.
        The trial court later denied defendant’s request for probation and sentenced him to
an aggregate term of four years eight months in state prison in accordance with his plea
agreement. The trial court also ordered defendant to pay various fines and fees, reserved
jurisdiction over victim restitution, and awarded defendant 308 days of custody credit.
        Defendant appeals without a certificate of probable cause.
                                       DISCUSSION
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and
we have received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
        We have found an error, however, that requires correction. The abstract of
judgment indicates defendant was convicted in case No. 282 of only Vehicle Code
section 10851, subdivision (a). In fact, defendant pleaded no contest to, and was




1   People v. Harvey (1979) 25 Cal.3d 754 (Harvey).

                                              3
convicted of violating, Vehicle Code section 10851, subdivision (a) with two prior
vehicle thefts under Penal Code section 666.5. We will direct the trial court to correct the
abstract of judgment accordingly.
                                      DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare a corrected
abstract of judgment to accurately reflect defendant’s conviction in case No. 282 as
discussed in this opinion. The trial court is further directed to forward a certified copy of
the corrected abstract of judgment to the Department of Corrections and Rehabilitation.




                                                            RAYE               , P. J.



We concur:



          HULL              , J.



          BUTZ              , J.




                                              4